De Courcy, J.
The finding of the Industrial Accident Board was that the death of the employee on December 23, 1915, resulted from an injury arising out of and in the course of his employment. As in the analogous case of the verdict of a jury or the finding by a judge in an action at law, that finding is conclusive if it has a substantial support in the evidence; and the conclusion may be reached not only by direct evidence of facts but by reasonable inferences from them. Diaz’s Case, 217 Mass. 36. Von Ette’s Case, 223 Mass. 56.
There was uncontradicted testimony of the following facts: Uzzio, a man thirty-seven years of age, was a laborer in the employ of the insured, the American Woolen Company. On the day before the accident he was eiigaged in shovelling coal from one of two cars which stood on the high end of a trestle, thirty-six feet and six inches above the ground. The cars were located two hundred feet from the beginning of the trestle. They were reached by walking on two six inch planks, which ran along the outer edge of the trestle and were not guarded by any fence or rail. On the morning of the accident the employee left home for his work soon after six o’clock, having told his wife that he had to shovel coal that day. He had on his working clothes, and wore leather mittens. He made no complaint that he was not in his usual good health. After a short stay in the boiler room of the mill, he started in the direction of the coal cars in time to reach them shortly before ten minutes to seven, the time when work was started at the mills. *333At about six minutes before seven one Anderson, who worked with Uzzio, arrived at the coal cars. It was a very cold morning. He found the planks covered with frost, and saw footprints thereon as far as the ladder which was used to get into the coal car. He knew that railroad employees never came to the trestle to do any shifting before nine or ten o’clock. A left hand mitten, which on the evidence belonged to Uzzio, was found in the corner of the car next to the ladder. About seven o’clock Uzzio was discovered unconscious on the ground directly underneath the ladder and where he naturally would be if he had fallen from the trestle more than thirty-six feet above. There was a mitten on his right hand and nothing on his left. His skull was fractured and the injuries found on him were such as could have been caused by a fall from the trestle. No autopsy was performed for the reason that the attending physician and the medical examiner did not deem it necessary, but regarded it as apparent that the death of the employee was caused by the fall and not by apoplexy or anything else.
Without reciting the evidence in further detail it seems apparent that the board reasonably could infer from the facts proved by direct or circumstantial evidence that the employee fell from the frost covered and unguarded trestle to the ground thirty-six feet below, and thereby sustained fatal injuries. We cannot say that such a conclusion is based upon mere surmise or speculation; it is supported by logical reasoning from established facts. Davis v. Boston Elevated Railway, 222 Mass. 475, 479, and cases cited. It was not necessary for the dependent to exclude the possibility that her husband’s death might have been due to an apoplectic shock, as suggested by the insurer, but only to satisfy the board by a fair preponderance of the evidence that it was due to a fall from the trestle. Such an external accident is indicated by all the facts, and supported by the age and the physical condition of the employee when last seen a few minutes before he was found under the trestle. Woodall v. Boston Elevated Railway, 192 Mass. 308, 312.
The board were well warranted in finding that the employee met with his injury in the course of his employment. It occurred at the time and place of his occupation, and while he was engaged in the duties incidental to it. The evidence also warranted their conclusion that the injury arose out of his employment. If his fall was ' due to the slippery, unguarded and dangerous condition of the *334trestle and ladder, then his injury was caused by a risk incident to the work he was employed to do. McNicol’s Case, 215 Mass. 497. Sundine’s Case, 218 Mass. 1. Von Ette’s Case, ubi supra. The facts in the case at bar distinguish it from Sanderson’s Case, 224 Mass. 558. What has been said disposes of all matters in controversy.

Decree affirmed.